United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 18-2757
                         ___________________________

                              United States of America,

                         lllllllllllllllllllllPlaintiff - Appellee,

                                            v.

                                  William A. Porter,

                       lllllllllllllllllllllDefendant - Appellant.
                                        ____________

                      Appeal from United States District Court
                 for the Western District of Missouri - Kansas City
                                  ____________

                             Submitted: April 24, 2019
                               Filed: May 3, 2019
                                  [Unpublished]
                                 ____________

Before COLLOTON, WOLLMAN, and KELLY, Circuit Judges.
                       ____________

PER CURIAM.

       William Porter directly appeals the sentence the district court1 imposed after
he pleaded guilty to a drug offense, pursuant to a plea agreement containing an appeal

      1
        The Honorable Greg Kays, United States District Judge for the Western
District of Missouri.
waiver. His counsel has moved to withdraw and has filed a brief under Anders v.
California, 386 U.S. 738 (1967), challenging the sentence as substantively
unreasonable.

       We will enforce the appeal waiver in this case because Porter entered into the
plea agreement and the appeal waiver knowingly and voluntarily, his challenge to the
sentence falls within the scope of the appeal waiver, and no miscarriage of justice
would result from enforcing the waiver. See United States v. Scott, 627 F.3d 702, 704
(8th Cir. 2010) (de novo review); United States v. Andis, 333 F.3d 886, 889-92 (8th
Cir. 2003) (en banc). Further, we have independently reviewed the record under
Penson v. Ohio, 488 U.S. 75 (1988), and have found no non-frivolous issues for
appeal outside the scope of the appeal waiver.

      Accordingly, we grant counsel’s motion to withdraw and dismiss this appeal.
                     ______________________________




                                         -2-